307-/T
                               ELECTRONIC RECORD




COA #      05-13-01687-CR                        OFFENSE:        42.072


STYLE:     JamesHamm v. The State of Texas       COUNTY:         Rockwall

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    382nd Judicial District Court


DATE: 03/06/2015                 Publish: NO     TC CASE #:      02-13-340




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:    James Hamm v. The State of Texas            cca#              0bDTmlS
         PRO SE                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     fce-fofct/                                       JUDGE:

DATE: 5"eo^ 2 J            2.C )£T                    SIGNED:                            PC:

JUDGE:      PC                                        PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD